    Case 5:21-cv-03198-SAC Document 3 Filed 09/01/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



DEMARCUS A. HOOVER,

                             Plaintiff,

           v.                                       CASE NO. 21-3198-SAC

CHRISTOPHER MAGANA,

                             Defendant.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se. The court

has reviewed plaintiff’s motion to proceed in forma pauperis and,

finding he lacks the resources to pay an initial partial filing fee,

grants the motion. Plaintiff remains obligated to pay the $350.00

filing fee.

                           Nature of the Complaint

     Plaintiff sues a state district judge, alleging he modified

plaintiff’s bond conditions without good cause and without notice to

him, the prosecution, or pretrial services. He seeks declaratory

relief and reinstatement of his $50,000.00 surety bond. The complaint

shows that plaintiff is pursuing relief in the state courts.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant
    Case 5:21-cv-03198-SAC Document 3 Filed 09/01/21 Page 2 of 5




who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review
     Case 5:21-cv-03198-SAC Document 3 Filed 09/01/21 Page 3 of 5




for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                  Discussion

        Plaintiff asks the court to modify the bond conditions in his

state criminal action. Because the relief sought asks this court to

intervene in a pending state criminal action, the plaintiff’s claim

implicates the abstention doctrine under Younger v. Harris, 401 U.S.

37, 45 (1971). The Younger abstention doctrine is based on “notions

of comity and federalism, which require that federal courts respect

state    functions   and   the   independent   operation   of   state   legal

systems.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

Absent narrow exceptions for “bad faith or harassment,” prosecution

under a statute that is “flagrantly and patently” unconstitutional,

or   other    “extraordinary     circumstances”    involving    irreparable

injury, Younger, 401 U.S. at 46–55, abstention is appropriate when:

(1) there is an ongoing state criminal, civil, or administrative

proceeding, (2) the state court affords an adequate forum to hear the
     Case 5:21-cv-03198-SAC Document 3 Filed 09/01/21 Page 4 of 5




claims raised in the plaintiff's federal complaint, and (3) the state

proceedings implicate important state interests. Weitzel v. Div. of

Occupational & Prof'l Licensing, 240 F.3d 871, 875 (10th Cir.

2001); Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457

U.S. 423, 432 (1982). If applicable, the Younger abstention doctrine

obligates the Court to dismiss an action in favor of an ongoing state

proceeding. Weitzel, 240 F.3d at 875.

       Here, the first condition is met because plaintiff’s state

criminal proceedings are pending. The second condition is met because

Kansas has an important interest in enforcing its criminal laws

through criminal proceedings in the state's courts. In re Troff, 488

F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal

justice [is] a lynchpin in the unique balance of interests” described

as “Our Federalism.”) (citing Younger, 401 U.S. at 44). The third

condition is met because the Kansas courts provide plaintiff with an

adequate      forum    to    litigate   his      claim    by   way   of   pretrial

proceedings. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir.

1993) (“[F]ederal courts should abstain from the exercise of ...

jurisdiction if the issues raised ... may be resolved either by trial

on   the    merits    in    state   court   or   by   other    (available)      state

procedures.”) (quotation omitted). Plaintiff's claims of a wrongful

bond       modification       is    insufficient         to    trigger    any      of

the Younger exceptions. See Tucker v. Reeve, 601 F. App'x 760 (10th

Cir. 2015) (unpublished)(approving the application of the Younger

abstention doctrine where pretrial detainee challenged his pretrial

detention, alleging in part that state officials set excessive bond).

       Likewise, the sole defendant to this action is shielded by

absolute judicial immunity. Judges are absolutely immune from civil
    Case 5:21-cv-03198-SAC Document 3 Filed 09/01/21 Page 5 of 5




suits based on actions taken in their judicial capacity, except where

they act in the clear absence of all jurisdiction. See Mireles v.

Waco, 502 U.S. 9, 11-12 (1991); Stump v. Sparkman, 435 U.S. 349, 356-57

(1978). Therefore, this suit also is subject to dismissal based on

the immunity of the sole defendant.

     The court will direct plaintiff to show cause on or before

September 22, 2021, why this matter should not be dismissed for the

reasons set forth. The failure to file a timely response will result

in the dismissal of this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before September

22, 2021, plaintiff shall show cause why this matter should not be

dismissed for the reasons discussed herein.

     IT IS FURTHER ORDERED plaintiff’s motion to proceed in forma

pauperis (Doc. 2) is granted. Plaintiff remains obligated to pay the

$350.00 filing fee.

     IT IS SO ORDERED.

     DATED:   This 1st day of September, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
